PER CURIAM.
James H. Butler sued L. H. Hanson in trespass to try title of 157.22 surface acres. Hanson successfully established his defense under limitation statutes to 149.88 acres. Since Butler proved his record title to the entire tract, he was entitled to recover judgment for the remaining 7.34 acres. It was the intention of this court by our opinion at 455 S.W.2d 942 to remand for the entry of judgment to that effect. However, probably due to the language of our mandate, the trial court’s judgment entered August 20, 1970 is silent as to the 7.34 acres. The latter judgment was affirmed by the court of civil appeals at 469 S.W.2d 713. We now reform this judgment to award to Butler all that portion of the 157.22 acres of surface estate as described in his petition except the 149.88 acres as described in this judgment as to which 149.88 acres Butler takes nothing. The modified judgment is correct for the reasons stated in the prior opinion of this court.